Citation Nr: 1228642	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  07-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2004 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) from a July 2005 rating decision (cardiovascular disability) of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee and a June 2006 rating decision (TDIU) of the Louisville, Kentucky VARO.  

In October 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in May 2009 and February 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the Board's remands. 


FINDINGS OF FACT

1.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a cardiovascular disability causally related to active service. 

2.  The clinical evidence of record is against a finding that the Veteran has a cardiovascular disability causally related to active service.

3.  The Veteran is service-connected for chronic venous insufficiency of the right lower extremity and venous insufficiency of the left lower extremity, for a combined evaluation of 40 percent disabling from January 20, 2005.  

4.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude her from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  A cardiovascular disease was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 &Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence to the Veteran dated in November 2005, the Veteran was informed of what evidence was required to substantiate the claim for TDIU, and of her and VA's respective duties for obtaining evidence.  In VA correspondence to the Veteran dated in November 2007, the Veteran was informed of what evidence was required to substantiate the claim for entitlement to service connection for a heart disability, and of her and VA's respective duties for obtaining evidence.  The correspondence also informed the Veteran of the criteria for the award of a disability rating and effective date in the event service connection was granted.  In VA correspondence dated in May 2009, the Veteran was informed of the evidence required to substantiate both above mentioned claims, of the Veteran's and VA's respective duties for obtaining evidence, and of the criteria for the award of a disability rating and effective date in the event service connection was granted.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced. The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of the claims, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA and private medical records, and Social Security Administration (SSA) records.  Additionally, the claims file contains the statements of the Veteran in support of her claims, to include her testimony at a Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  A June 2011 VA report of contact reflects that the Veteran reported that she has not been seen by any private medical providers for her cardiovascular disability, and all treatment has been with VA.

VA examinations and/or clinical opinions with respect to the issues on appeal were obtained in December 2005 (TDIU) and August 2011 ( heart disability).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinions are more than adequate.  The cardiology report reflects that the examiner considered the medical evidence of record, numerous diagnostic testing results, and the Veteran's reported symptoms.  The TDIU report reflects that the examiner considered the Veteran's reported symptoms and her service-connected disabilities.  The examiners provided rationale for their opinions. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c) (4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained. 


Legal criteria

Service Connection in general 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardio-vascular-renal disease becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Cardiovascular disability

The Veteran avers that she has a cardiovascular disability causally related to active service.  

The STRs include a report of a view of the Veteran's chest.  The May 2004 report reflects that the cardiac silhouette appears normal with no evidence of enlargement.  An August 2004 STR reflects that the Veteran's heart rate and rhythm were normal, no gallop was heard, no pericardial friction rub was heard, and no murmurs were heard.  An August 2004 EKG clinic record reflects "sinus bradycardia" and "Otherwise normal ECG".  Sinus bradycardia refers to the speed or rhythm of the heartbeat.

September 2004 STRs reflect that the Veteran's heart rate and rhythm were normal, no gallop was heard, no pericardial friction rub was heard, and no murmurs were heard.

An October 2004 STR reflects that a completed cardiac evaluation was within normal limits.  The October 2004 radiologic examination report reflects that the Veteran had normal LV (left ventricle) size and systolic function, no left ventricular hypertrophy, normal left atrium, normal right heart, no septal defects, normal diastolic function, normal valvular structure and function, trileaflet aortic valve, physiologic mitral, tricuspid, and pulmonary valve regurgitation, and normal echocardiogram.   Physiologic is defined as "normal; not pathologic; characteristic of or conforming to the normal functioning or state of the body or a tissue or organ; physiological.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007),
 
Thus, the STRs reflect a normal heart in service with a noted slower than average heart rate in August 2004.  

A January 2007 private record reflects an impression of mitral regurgitation and mitral valve prolapse.  A February 2007 private record reflects that an "event monitor showed mainly sinus tachycardia with narrow complex tachycardia at the rates of 150-155 beats per minute.  The impression was mitral valve prolapse and mitral regurgitation. 

A July 2007 VA clinical opinion is also of record.  The examiner opined that the Veteran's history of minimal mitral prolapse is not as the result of her military service.  The rationale was that that echocardiogram, of that week did not show mitral valve prolapse.  There was no wall motion abnormality, there was normal LV, and the Holter monitor showed no significant abnormality.

An SSA record dated in November 2007 reflects that there was an alleged mitral valve prolapse, as noted in the February 2007 record.  The record states that despite the November 2007 impression, "an echocardiogram performed at the VA in Nashville on 7/9/07 shows no evidence of any MVP and the EF is 72%.  Also, the [Veteran] had a 30-day Holter monitor in Jan. of 2007 which showed no significant abnormality."

In January and February 2008, the Veteran was seen by cardiology for atypical chest pain.  A February 2008 VA clinical record reflects that the Veteran's chest pain does not suggest cardiac pain.  A nuclear perfusion study was normal.  It was noted that no further cardiac work-up was needed at that time.  It was further noted that it was possible that there was an emotional component to the Veteran's pain as the Veteran had been under a great deal of stress.

A June 2010 VA examination report reflects that an ECG in May 2010 was normal, with no tachycardia, bradycardia or arrhythmia present.  An echocardiogram in June 2009 was normal with no mitral valve insufficiency, no prolapse, and no relaxation impairment.  An echocardiogram in June 2010 showed normal LV, and normal mitral valve.  A Holter study revealed a few atrial and ventricular premature beats in 24 hours, with no pause over two seconds; there was a normal ECG.

A May 2011 VA clinical opinion is also associated with the claims file.  The examiner opined as follows:

Review of this veterans records tend to indicate that this veterans documented post-service trace mitral valve insufficiency, trace mitral valve prolapse, trace mitral regurgitation, sinus tachycardia, and mitral area systolic murmur were not associated pathologically and are not due to negative effects of military service.  There is no notation of any injury or damage to the heart during the veteran's service which would have contributed to the development of these conditions.  STR was negative for cardiac problems.  The notation in the service treatment records of physiologic mitral, tricuspid and pulmonary valve regurgitation, is consistent with the following line on the echo report which reports normal echocardiogram.  The notation physiologic indicated that the findings are consistent with normal function of the heart and are congenital and not pathologic and not incurred, or attributable to any pathology or injury to the heart.  The most recent evaluation of this veteran again reported that the veteran has normal cardiac function and no objective pathology involving the heart.  Which is consistent with exam of June 17, 2010.  The notation of sinus bradcardia [sic] indicates a rate of 54 is again physiologic and not pathologic and indicative of a incurred disease process.  It may be indicative of the conditioning required during military service but this is medical speculation e.g. heart rates typically are lower in individuals that are involved in regular exercise programs such as military service members and athletes.  Lance Armstrog [sic] the popular cyclist and athlete is documented at his peak level of conditioning to have had a heart rate between 33 - 35 bmp at his peak level of fitness [sic].  The veterans more recent documented 62 bpm, would be a more typical heart rate could then be indicative of discontinuation [of] the military [r]egimen of exercise.  These findings do not indicate and are not evidence of incurred or induced illness at this time. 

An August 2011 VA clinical opinion is associated with the claims file.  The examiner reviewed the claims file, to include the Veteran's STRS and post-service VA records.  He opined as follows:

I reviewed all the service records and treatment records and consulted medical text books.  The findings on the echo report of 2004 are physiologic mitral regurg, tricuspid regurg and pulmonary regurg are normal findings, she has a normal LV ejection fraction, usually echocardiogram is very sensitive test in picking up valvular insufficiency.  She had a normal cardiac examination in November 2004 while she was in service.  sinus bradycardia noted while in the service is again physiologic and in the absence of any clinical symptoms or abnormal physical findings on examination is considered physiological and it could have been related to physical conditioning while she was in service.  I could not find any other cause of bradycardia while reviewing the service records.  There was suggestion of Mitral valve Prolapse in the Echocardiogram of 2007, it was not a definite finding, subsequent echocardiograms done in 2007, 2008, 2010 did not show any Mitral valve prolapse.  In My opinion, these valvular regurgitations were physiologic and have not caused or resulted in clinically significant cardiovascular disability.  Again it is unlikely that the veteran's documented post service Mitral valve insufficiency, mitral valve prolapse, mitral regurgitation, sinus bradycardia, cardiac arrhythmias, sinus tachycardia, and or mitral [systolic] murmur or any other diagnosed cardiovascular disability is related to service.   The patient had a 24 hours Holter monitor done in May 2009, it showed a slow heart rate of 34, maximum heart rate of 153 (which is definitely abnormal).  36 PAC including 3 atrial runs and 9 PVC.  The patient had recorded no diary symptoms and her all other cardiac work up including Echocardiogram and stress perfusion Study is normal, so in my opinion these arrhythmias noted in 24 hours holter monitor have not caused any cardiac disability.

Based on the foregoing, the Board finds that the Veteran does not have a current heart disability causally related to active service.  Although, private records reflect a mitral valve prolapse in 2007, subsequent clinical testing has been negative for such a finding.  With regard to the findings of sinus bradycardia, mitral regurgitation, tricuspid regurgitation, and pulmonary valve regurgitation, the clinical evidence is that such conditions are physiologic, which means normal.  The findings of sinus tachycardia, and mitral area systolic murmur are also noted to be not associated pathologically and are not due to negative effects of military.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for those disabilities is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, there is no clinical evidence that any such mitral valve prolapse or other disability, if it existed, is causally related to active service.  To the contrary, the evidence is against such a finding.  In sum, the clinical evidence is against a finding that the Veteran has a heart disability causally related to active service.  

The competent clinical evidence of record reflects that the Veteran does not have any cardiovascular disability causally related to active service.  Moreover, the Board finds that the Veteran, as a lay person, is not competent to make diagnoses and etiology opinions as to a cardiac disability.  A cardiac diagnosis is of such complexity that it does not lend itself to lay diagnosis.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

The Veteran is service-connected for chronic venous insufficiency of the right lower extremity and venous insufficiency of the left lower extremity, for a combined evaluation of 40 percent disabling from January 20, 2005.  He has reported one year of college education.  As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(a) states that disabilities of both lower extremities will be considered as one disability. 

The Veteran does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) because she does not have at least one disability rated at 40 percent or more and a combined evaluation for compensation of 70 percent.  The Board has also considered whether the Veteran is entitled to TDIU under 38 C.F.R. § 4.16(b).  The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of a service-connected disabilities, not whether the Veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Despite the contentions  of the Veteran, the evidence of record does not support a finding that the Veteran is incapable of substantial gainful employment.  The evidence is against a finding that the Veteran is precluded from sedentary jobs, or jobs which require minimal walking and standing.

SSA records are associated with the claims file.  The Board notes that SSA determinations are not binding on the Veteran but are for consideration.  In an January 2008 determination, the SSA denied the Veteran request for Social Security and Supplemental Security Income disability benefits.  The SSA determined that the Veteran was not disabled under its rules.  An explanation of the determination states "[a]lthough you have pain in your legs due to circulation problems, you still have the ability to stand and walk satisfactory."  

The SSA explanation further notes that the veteran "can no longer perform the job of housekeeping cleaner as [the Veteran] described it.  However, [SSA] concluded that you have the ability to perform the job as most other workers describe it.  We have determined that your condition is not severe enough to keep you from working.  We considered the medical and other information, your age, education, training, and work experience in determining how your condition affects your ability to work."

A December 2005 VA examination report reflects that the Veteran had a full range of motion of all extremities without pain.  The examination report reflects that the Veteran stated that when she was working as a server in a restaurant, within an hour of work, she would start to have pain and swelling in her legs and would have to stop working and elevate her legs.  She reported that in three to five days a week, she was usually sent home early due to the swelling in her legs.  She also reported an achy pain which would become a "9."  

The December 2005 VA examiner opined that due to the Veteran's chronic swelling and leg pain, she could not do a physical labor job requiring her to be on her feet for a long periods of time unless there were limitations to allow her to sit and rest and elevate feet as needed on every hourly basis.  The examiner also opined that the Veteran could do some type of sedentary work.

The Board acknowledges the Veteran's statement that she stopped working at "IHOP" due to her disability; however, a VA Form 21-4192 from IHOP does not reflect that the Veteran had to stop working due to her disability.  It reflects that the Veteran was not working because she said she was moving.  Her last day of employment had been in June 2005.  Regardless, the evidence does not reflect that the Veteran is unable to maintain substantial gainful employment in a sedentary occupation.

In a statement dated in November 2007, the Veteran reported that she has worked more than 10 jobs but was unable to work anymore because she was required to stand, walk, and communicate with people.  The Veteran testified at the October 2008 Board hearing that she had had approximately three jobs since her discharge from service.  She reported that she stopped all of them because she was unable to perform due to her legs.  She stated that she had worked at gas stations, in addition to IHOP, but they required a lot of standing and walking.  (See Board hearing transcript page 28.)    

The Board notes that the mere fact that the Veteran's disabilities have an effect on her employment is not sufficient to find that she is entitled to TDIU.  In order to warrant TDIU, the evidence of record must reflect that the Veteran is unable to secure and follow a substantially gainful occupation consistent with her education and occupational experience by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

A June 2010 VA examination report reflects that the Veteran had been unemployed for two to five years.  The reason given for unemployment was noted to be "to be mother."  In this regard, the Board notes that the Veteran gave birth to a child in 2007.  February 2010 records reflect she had a 3 year old son and a 7 year old stepson.  The examiner also noted that there was no venous insufficiency present at the time of the examination.  

The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with her education and occupational experience. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The mere fact that the Veteran has not sustained long-term employment in her past occupations is not synonymous with an inability to maintain substantial gainful employment at other occupations.  The evidence of record is against a finding that the Veteran is unemployable due to her service-connected disabilities. 

The preponderance of the evidence is against the Veteran's contention that her service-connected disabilities are of such severity, even in combination, as to preclude her participation in substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).  Referral of the TDIU claim for extraschedular consideration is not wrranted. 
 

ORDER

Entitlement to service connection for a cardiovascular disability is denied.

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is denied.



______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


